DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species A, figures 1-12E, claims 1-14 in the reply filed on October 5, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 14 is withdrawn from consideration as there is no sense amplifier shown in figures 1-12E.

Information Disclosure Statement
As of October 17, 2022, no information disclosure statement has been made of record. Examiner reminds Applicant, TSMC, and the inventors of their duty to disclose under 37 CCFR 1.56.
Examiner notes the following US applications which appear to be related to the current application and share a common Applicant, and at least one common inventor:
16/951595;	17/230,664;	17/173,418;	17/467,478;	17/469,160;	
17/523,044; and 17/346,670; 

Drawing Objections
The numerous drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.
The drawings are objected to because:
In ¶ 0164, Applicant states figures 12A-12E are different than figures 11A-11E. Examiner cannot find a difference between the two sets of figures. If there is indeed a difference shown in the figures Applicant needs to highlight this to Examiner. This needs to be accomplished by putting the two figures together and annotating the drawings to explicitly show the difference.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 2, 13, and 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Applicant does not show the limitation “the semiconductor device comprises field effect transistors including a respective portion of the single crystalline silicon substrate as a channel and electrically connected to at least one of the drain electrode, the first gate electrode, and the second gate electrode.” This limitation is not shown in figures. The best Applicant has figure 13 which shows vias connecting to a black box labeled40/70/80/90. Applicant does not have support in the elected figures for how figures 12A-E connect to the structure shown in figure 13.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 13, and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 2,
Applicant claims “the semiconductor device comprises field effect transistors including a respective portion of the single crystalline silicon substrate as a channel and electrically connected to at least one of the drain electrode, the first gate electrode, and the second gate electrode.” However, Applicant does not have possession for the claimed limitation. This is because it does not appear that Applicant’s specification contains a teaching to bridge figures 12A-E with figure 13, specifically how to connect the structure shown in figures 12A-E with the structure in figure 13. What it appears is that Applicant has taken two different designs figures 12A-E and the bottom portion of figure 13, and asked one of ordinary skill in the art to determine how they are to be connected, rather than explicitly teach. Since the disclosure is missing this teaching, it would appear that Applicant does not have possession of the claimed subject matter.
Regarding claim 13,
Claim 13 is rejected for the same reasons as claim 2 above.
Regarding claim 23,
Claim 23 is rejected for the same reasons as claim 2 above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-12, 21-22, 25, and 26 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Godo et al. (US 10,411,013 B2) (“Godo”).
Regarding claim 1, Godo teaches at least in figures 1A, and 4-6:
a first thin film transistor and a second thin film transistor comprising (detailed below) 
a semiconducting metal oxide plate (OS1/OS2) located over a substrate (301) as a continuous material portion (OS1/OS2 is continuous), and 
a set of electrode structures located on the semiconducting metal oxide plate and comprising (detailed below), from one side to another along a first horizontal direction (see figure 1A), 
a first source electrode (SD2b under Q2), a first gate electrode WL2), a drain electrode (BL3), a second gate electrode (WL3), and a second source electrode (Sd2c under Q3), 
wherein the first gate electrode (WL2 element 358) and the second gate electrode (WL3 element 358) are spaced from the semiconducting metal oxide plate (OS1/OS2) by a first gate dielectric WL2 element 325) and a second gate dielectric (WL3 element 325), respectively, 
wherein a first portion of the semiconducting metal oxide plate laterally extending between the first source electrode and the drain electrode comprises a first semiconductor channel (OS1/OS2 between SD2b and BL3 is a first channel), and 
wherein a second portion of the semiconducting metal oxide plate laterally extending between the second source electrode and the drain electrode comprises a second semiconductor channel (OS1/OS2 between SD2c and BL3 is a second channel); 
a bit line (P2) overlying the semiconducting metal oxide plate (OS1/OS2), electrically connected to the drain electrode (BL3), and laterally extending along the first horizontal direction (Shown in figure 1B); 
a first capacitor structure comprising (Cs2) a first conductive node (Cs2 element 330) that is electrically connected to the first source electrode (Q2); and 
a second capacitor structure comprising (Cs3) a second conductive node (Cs3 element 330) that is electrically connected to the second source electrode (Q3).
Regarding claim 6, Godo teaches at least in figures 1A, and 4-6:
the semiconducting metal oxide plate (OS1/OS2) and the set of electrode structures (SDBx) are formed within a TFT-level dielectric material layer (327); and 
top surfaces of the first source electrode(SD2b), the drain electrode (P2 of B3), and the second source electrode (SD2c) are located within a horizontal plane including a top surface of the TFT-level dielectric material layer (figure 1A shows this).
Regarding claim 7, Godo teaches at least in figures 1A, and 4-6:
upper-level dielectric material layers located over the TFT-level dielectric material layer (there are a plurality of dielectric layers above the TFT dielectric layer 327);
first source-connection metal interconnect structures formed within the upper-level dielectric material layers and electrically connecting the first source electrode to the first conductive node of the first capacitor structure; and second source-connection metal interconnect structures formed within in the upper-level dielectric material layers and electrically connecting the second source electrode to the second conductive node of the second capacitor structure (as can be seen in figure 1A all of the claimed structures are formed in the “upper-level” dielectric layers).
Regarding claim 8, Godo teaches at least in figures 1A, and 4-6:
wherein: a bottom surface of the first conductive node contacts a top surface of the first source- connection metal interconnect structures; a bottom surface of the second conductive node contacts a top surface of the second source- connection metal interconnect structures; and the first capacitor structure and the second capacitor structure are formed within, and are laterally surrounded by, one of the upper-level dielectric material layers (this is shown in figure 1A. Examiner notes that the capacitors CS1-CS3 shown in figure 1A meet the claimed limiations).
Regarding claim 9, Godo teaches at least in figures 1A, and 4-6:
wherein: the first gate dielectric contacts a first portion of a bottom surface of the semiconducting metal oxide plate; the first gate electrode contacts a bottom surface of the first gate dielectric; the second gate dielectric contacts a second portion of the bottom surface of the semiconducting metal oxide plate; and the second gate electrode contacts a bottom surface of the second gate dielectric (this is shown in figure 1A).
Regarding claim 10, Godo teaches at least in figures 1A, and 4-6:
further comprising: an additional first gate dielectric contacting a first portion of a top surface of the semiconducting metal oxide plate; an additional first gate electrode contacting a top surface of the additional first gate dielectric; an additional second gate dielectric contacting a second portion of the top surface of the semiconducting metal oxide plate; and an additional second gate electrode contacting a top surface of the additional second gate dielectric layer (Examiner understands this limitation to mean that the there is a top and bottom gate electrode, and a top and bottom gate dielectric. Further, Examiner understands this limitation to mean that the semiconductor layer has a top gate and a top gate dielectric on a top side, and a bottom gate and bottom gate dielectric on the bottom side. And, the top gate and bottom gate dielectrics contact the semiconductor layer. As understood by Examiner, figure 1A shows this).
Regarding claim 11, 
wherein: each of the first source electrode, the first additional gate electrode, the drain electrode, the second additional gate electrode, and the second source electrode has a respective top surface located within a horizontal plane including a top surface of a TFT-level dielectric material layer that has formed therein the semiconducting metal oxide plate (this is shown in figure 1A); and 
each of the first source electrode, the first additional gate electrode, the drain electrode, the second additional gate electrode, and the second source electrode comprises a combination of a respective metallic barrier liner having a first material composition and a respective metallic fill material portion having a second material composition (Col. 10 at lines 32-52, col. 11 at lines 45-50, col. 11 at lines 34-38, and col. 42-43 at lines 51-32, where all the above claimed electrodes can two layers where the outer layer acts as a barrier layer, and the inner layer acts as the fill layer.)
Regarding claim 12, Godo teaches at least in figures 1A and 4:
Claim 12 is rejected for the same reasons as claim 1. Claim 12 also adds an “array” and claims word lines and bit lines, and capacitor pairs. These additional limiations are shown in figures 1A-B, 4, 5A-B, and at least 6. 
Regarding claim 21, 
Claim 1 teaches all the limitations of claim 21 with the exception of:
wherein top surfaces of the first source electrode, the drain electrode, and the second source electrode are located within a horizontal plane including a top surface of a dielectric material layer that laterally surrounds the semiconducting metal oxide plate.
Godo teaches at least in figures 1A and 4:
wherein top surfaces of the first source electrode, the drain electrode, and the second source electrode are located within a horizontal plane including a top surface of a dielectric material layer that laterally surrounds the semiconducting metal oxide plate (figure 1A shows that Q2, P2, and Q3 have a top surface with is with an a horizontal plane, and figures 1B in combination with figure 4 shows that the insulator 327 surrounds OS1/OS2.
Regarding claim 22, Godo teaches at least in figures 1A and 4:
wherein the dielectric material layer laterally surrounds, and contacts, each of the first source electrode, the drain electrode, and the second source electrode (this is shown in said figures as 327 so laterally surrounds said contacts).
Regarding claim 25,
Claim 25 is rejected for the same reasons as claim 7 above.
Regarding claim 26,
Claim 26 is rejected for the same reasons as claim 8 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 13, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godo, in view of Miyairi et al. (US 2015/0187814 A1).
Regarding claim 2, Godo teaches at least in figures 1A and 4:
wherein: the substrate (301) comprises a single crystalline silicon substrate (col. 12 at lines 46-58); 
lower-level dielectric material layers having formed therein lower-level metal interconnect structures are located between the single crystalline silicon substrate and the semiconducting metal oxide plate (this is shown in figure 5B, where there are a plurality of dielectric layers and interconnect structures); and
 the semiconductor device comprises field effect transistors including a respective portion of the single crystalline silicon substrate as a channel (SiTr4-5)

Godo does not teach:
the semiconductor device is electrically connected to at least one of the drain electrode, the first gate electrode, and the second gate electrode.
Rather Godo teaches:
As shown in figures 5A-5B,that SiTr4 is connected to the source SD4b which is connected to the capacitor.

Miyairi teaches at least in figures 7A-7B:
That instead of connecting the bottom transistors to the capacitor one can instead connect it to the bit line. 
It would have been obvious to one of ordinary skill in the art to change the wiring of Godo and have a source of SiTr4-5 connected to BL3 et al. instead of the SD2x because this would allow one of ordinary skill in the art to use the device of Godo as a pixel element in a display. And, by making this one change it would allow one to reuse the design of Godo thereby, reducing the cost to make the device as the design is already taught by Godo. See Miyairi ¶ 0232.
Regarding claim 3, Godo teaches at least in figures 1A and 4:
wherein: the first gate electrode (WL2) comprises a portion of a first word line having an areal overlap with the semiconducting metal oxide plate in a plan view (there is a area portion of WL2 which overlaps with OS1/OS2 in a plan view. This is because if they overlap in a cross-sectional view they must overlap in a plan view);
the second gate electrode (WL3) comprises a portion of a second word line having an areal overlap with the semiconducting metal oxide plate in the plan view (there is a area portion of WL3 which overlaps with OS1/OS2 in a plan view. This is because if they overlap in a cross-sectional view they must overlap in a plan view); and 
the first word line and the second word line laterally extend along a second horizontal direction that is perpendicular to the first horizontal direction (figure 1B shows WLx is perpendicular to BLx).
Regarding claim 4, Godo teaches at least in figures 1A and 4:
wherein the field effect transistors comprise: a first word line driver configured to apply a first gate voltage to the first word line through a first subset of the lower-level metal interconnect structures; and a second word line driver configured to apply a second gate voltage to the second word line through a second subset of the lower-level metal interconnect structures (this is the intended use of the device. Because the prior art contains the same claimed structure it is obvious/inherent that it can be used, or operated, in the claimed manner.)
Regarding claim 5, Godo teaches at least in figures 1A and 4:
wherein the field effect transistors comprise: a bit line driver configured to apply a bit line bias voltage to the bit line; and a sense amplifier configured to detect electrical current that flows through the bit line during a read operation (this is the intended use of the device. Because the prior art contains the same claimed structure it is obvious/inherent that it can be used, or operated, in the claimed manner.)
Regarding claim 13,
Claim 13 is rejected for the same reasons as claim 2 above.
Regarding claim 23,
Claim 23 is rejected for the same reasons as claim 2 above.
Regarding claim 24,
Claim 24 is rejected for the same reasons as claim 3 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT WALL/Primary Examiner, Art Unit 2822